United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                  ___________

                                  No. 96-1662
                                  ___________

Corey Louis Hines,                     *
                                       *
              Appellant,               *
                                       * Appeal from the United States
     v.                                * District Court for the
                                       * Western District of Missouri.
Mike Kemna,                            *
                                       *       [UNPUBLISHED]
              Appellee.                *
                                  ___________

                     Submitted:   May 2, 1997

                           Filed: May 13, 1997
                                   ___________

Before HANSEN, MORRIS SHEPPARD ___________
                               ARNOLD, and MURPHY, Circuit Judges.

PER CURIAM.


     Corey Hines appeals the district court's1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action.         After carefully reviewing the
record and the parties' briefs, we conclude the district court's judgment
was correct for the reasons set forth in its opinion.         Accordingly, we
affirm.   See 8th Cir. R. 47B.




     1
      The Honorable Howard F. Sachs, United States District Judge
for the Western District of Missouri.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-